Fourth Court of Appeals
                                San Antonio, Texas
                                       May 25, 2016

                                    No. 04-14-00709-CR

                               Francisco Javier GONZALEZ,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR9697
                          Honorable Ray Olivarri, Judge Presiding

                                      ORDER
    The Appellant’s motion for extension of time to file Motion for Rehearing En Banc is
GRANTED. Time is extended to June 1, 2016.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court